 



Exhibit 10.2
SECURITY AGREEMENT
(Deposit Account at Bank of America, N.A.)
     This Security Agreement (Deposit Account) (this “Agreement”) is made as of
March 23, 2007 by and between AMERIGROUP Corporation, a Delaware corporation
(the “Pledgor”), and Bank of America, N.A. (the “Bank”).
     1. Grant of Security Interest. As security for any and all Indebtedness (as
defined below), the Pledgor hereby irrevocably and unconditionally grants a
security interest in and assigns and transfers the Deposit Account (as defined
below) to the Bank.
     2. “Indebtedness” means any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary and whether for
principal, interest, premiums, fees, indemnities, damages, costs, expenses or
otherwise, of the Pledgor to the Bank, arising out of or in connection with
letter of credit no. L/C No. 3085765 issued by the Bank, any reimbursement or
similar agreements given by the Pledgor to the Bank in connection therewith
(including all renewals, extensions, amendments, refinancings and other
modifications thereof), and all costs, attorneys’ fees and expenses incurred by
the Bank in connection with the collection or enforcement thereof, and whether
recovery upon such indebtedness and liabilities may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any proceeding or
case commenced by or against the Pledgor under the Bankruptcy Code (Title 11,
United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally, and
including interest that accrues after the commencement by or against the Pledgor
of any proceeding thereunder. The Bank’s books and records showing the amount of
the Indebtedness shall be admissible in evidence in any action or proceeding,
and shall be binding upon the Pledgor and conclusive for the purpose of
establishing the amount of the Indebtedness.
     3. Deposit Account. For purposes of this Agreement, “Deposit Account” means
account no. [TBD] opened or to be opened by the Pledgor with the Bank, any
renewals or rollovers thereof, any successor or substitute deposit account(s)
including, without limitation, any such deposit account as it may have been
renumbered or retitled, any proceeds thereof (including without limitation any
interest paid thereon), and any general intangibles and choses in action arising
therefrom or related thereto.
     4. Withdrawals; Renewals; Rollovers. The Pledgor shall not withdraw funds
from the Deposit Account without the Bank’s prior written consent. The Pledgor
agrees that, upon maturity of any deposit with a maturity date, such deposit
shall be renewed at the Bank’s then prevailing rate of interest for such time
period as may be agreed by the Bank and the Pledgor.
     5. Interest Payments. Notwithstanding the Bank’s security interest in the
proceeds of the Deposit Account, the Bank will continue to pay to the Pledgor
any interest accruing thereunder until the occurrence of an Event of Default
under this Agreement.

 



--------------------------------------------------------------------------------



 



     6. Pledgor’s Covenants, Warranties and Representations. The Pledgor
covenants, represents and warrants that unless compliance is waived by the Bank
in writing:
     (a) Except as otherwise agreed by the Bank in writing, the Pledgor owns the
Deposit Account free and clear of any and all liens, encumbrances, or interests
of any third parties other than the security interest of the Bank, and will keep
the Deposit Account free of all liens, claims, security interests and
encumbrances of any kind or nature, whether voluntary or involuntary, except the
security interest of the Bank.
     (b) The Pledgor shall, at the Pledgor’s expense, take all actions necessary
or advisable from time to time to maintain the first priority and perfection of
said security interest and shall not take any actions that would alter, impair
or eliminate said priority or perfection.
     (c) The Pledgor agrees to pay prior to delinquency all taxes, charges,
liens and assessments against the Deposit Account, and upon the failure of the
Pledgor to do so, the Bank at its option may pay any of them and shall be the
sole judge of the legality or validity thereof and the amount necessary to
discharge the same.
     (d) The Pledgor’s exact legal name is correctly set forth on the signature
page hereof. The Pledgor will provide the Bank with at least 30 days’ prior
written notice of any change in the Pledgor’s name or identity.
     (e) The Pledgor is an organization of the type and (if not an unregistered
entity) is incorporated in or organized under the laws of the state specified in
the first paragraph above. The Pledgor shall give the Bank at least 30 days’
notice before changing its type of organization, business structure or state of
organization.
     (f) The Pledgor’s organizational identification number, if any, assigned by
the state of incorporation or organization is correctly set forth on the
signature page hereof. The Pledgor shall promptly notify the Bank (i) of any
change of its organizational identification number, or (ii) if the Pledgor does
not have an organizational identification number and later obtains one, of such
organizational identification number.
     7. Certificates. Upon the Bank’s request, the Pledgor shall deliver any
certificate evidencing any part of the Deposit Account to the Bank, duly
endorsed over to the Bank as necessary.
     8. Costs. All advances, charges, costs and expenses, including reasonable
attorneys’ fees, incurred or paid by the Bank in exercising any right, power or
remedy conferred by this Agreement or in the enforcement hereof, shall become a
part of the Indebtedness secured hereunder and shall be paid to the Bank by the
Pledgor immediately and without demand, with interest thereon at an annual rate
equal to the highest rate of interest that would be applicable to any
Indebtedness secured by this Agreement. Such costs and attorneys’ fees shall
include, without limitation, the allocated cost of in-house counsel.

2



--------------------------------------------------------------------------------



 



     9. Events of Default. Any one or more of the following shall be a default
hereunder (“Event of Default”):
     (a) The Pledgor or any comaker, accommodation maker, surety or guarantor of
the Indebtedness or any endorser of any note or other document evidencing the
Indebtedness (a “Credit Party”) fails to pay any Indebtedness when due, or
breaches any other term, provision, warranty or representation of any agreement
evidencing or relating to the Indebtedness.
     (b) Any custodian, receiver or trustee is appointed to take possession,
custody or control of all or a substantial portion of the property of any Credit
Party.
     (c) Any Credit Party becomes insolvent, or is generally not paying or
admits in writing its inability to pay its debts as they become due, makes a
general assignment for the benefit of creditors, or commences any case,
proceeding or other action under any bankruptcy or other law for the relief of,
or relating to, debtors.
     (d) Any case, proceeding or other action is commenced against any Credit
Party under any bankruptcy or other law for the relief of, or relating to,
debtors.
     (e) Any involuntary lien of any kind or character attaches to the Deposit
Account.
     (f) Any financial statement, certificate, schedule or other information now
or hereafter furnished by any Credit Party to the Bank proves to have been false
or incorrect in any material respect when furnished to the Bank.
     (g) If any Indebtedness is an obligation or liability of any kind
(including any renewals, extensions or modifications thereof) arising out of or
relating to any transaction (including an agreement with respect thereto) now
existing or hereafter entered into which is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, spot or
forward foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit swap or default transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures
(individually, a “Hedging Transaction;” collectively, the “Hedging
Transactions”), any termination event, event of default or other similar event
occurs under such Indebtedness.
     10. Remedies. If an Event of Default occurs, the Bank may do any one or
more of the following:
     (a) Declare all Indebtedness to be immediately due and payable, whereupon
the same shall become and be immediately due and payable, without notice of
default, presentment or demand for payment, protest or notice of nonpayment or
dishonor, or other notices or demands of any kind or character, all of which are
hereby expressly

3



--------------------------------------------------------------------------------



 



waived; provided, however, that upon the occurrence of an Event of Default
described in Paragraph 9(c) or 9(d), all Indebtedness shall become and be
immediately due and payable, without notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character, all of which are hereby expressly waived.
     (b) Exercise as to the Deposit Account all of the rights, powers and
remedies of an owner and all of the rights, powers and remedies of a secured
party under the UCC (as defined below) and any other applicable law.
     (c) Apply, without notice, any funds in any Deposit Account against the
Indebtedness.
     (d) Exercise any other remedy provided under this Agreement or by any
applicable law.
     11. Return of Collateral. The Bank may at any time deliver the collateral
or any part thereof to the Pledgor and the receipt of the Pledgor shall be a
complete and full acquittance for the collateral so delivered, and the Bank
shall thereafter be discharged from any liability or responsibility therefor.
     12. Transfer of Collateral. Upon the transfer of all or any part of the
Indebtedness, the Bank may transfer all or any part of the collateral and shall
be fully discharged thereafter from all liability and responsibility with
respect to such collateral so transferred, and the transferee shall be vested
with all the rights and powers of the Bank hereunder with respect to such
collateral so transferred; but with respect to any collateral not so transferred
the Bank shall retain all rights and powers hereby given.
     13. Other Rights. The rights, powers and remedies given to the Bank by this
Agreement shall be in addition to all rights, powers and remedies given to the
Bank by virtue of any statute or rule of law. Any forbearance or failure or
delay by the Bank in exercising any right, power or remedy hereunder shall not
be deemed to be a waiver of such right, power or remedy, and any single or
partial exercise of any right, power or remedy hereunder shall not preclude the
further exercise thereof; and every right, power and remedy of the Bank shall
continue in full force and effect until such right, power or remedy is
specifically waived by an instrument in writing executed by the Bank.
     14. Termination. This Agreement shall remain in full force and effect until
terminated by the Bank.
     15. Miscellaneous.
     (a) The Pledgor hereby authorizes the Bank to file one or more financing
statements describing all or part of the collateral, and continuation
statements, or amendments thereto, relative to all or part of the collateral as
authorized by applicable law. Such financing statements, continuation statements
and amendments will contain any other information required by the UCC for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including whether the

4



--------------------------------------------------------------------------------



 



Pledgor is an organization, the type of organization and any organizational
identification number issued to the Pledgor. The Pledgor agrees to furnish any
such information to the Bank promptly upon request.
     (b) At the request of the Bank, the Pledgor shall execute such other
agreements, documents or instruments in connection with this Agreement as the
Bank may reasonably deem necessary to evidence or perfect the security interests
granted herein, to maintain the first priority of the security interests, or to
effectuate the rights granted to the Bank herein.
     (c) This Agreement shall be governed by and construed according to the
internal laws of the State of New York, except as otherwise required by
mandatory provisions of law and except to the extent that remedies are governed
by the laws of any other jurisdiction. The Pledgor hereby irrevocably
(i) submits to the non-exclusive jurisdiction of any United States Federal or
State court sitting in New York County, Borough of Manhattan, in any action or
proceeding arising out of or relating to this Agreement, and (ii) waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith. Service of process by the Bank in connection with such
action or proceeding shall be binding on the Pledgor if sent to the Pledgor by
registered or certified mail at its address specified below. The Pledgor agrees
that the Bank may disclose to any prospective purchaser and any purchaser of all
or part of the Indebtedness any and all information in the Bank’s possession
concerning the Pledgor, this Agreement and the collateral. The state referred to
above in this subparagraph is the “bank’s jurisdiction” for purposes of the UCC
(as defined below).
     (d) References to “UCC” in this Agreement shall mean the Uniform Commercial
Code as in effect from time to time in the state referred to in subparagraph
(d) above; provided that if by mandatory provisions of law, the perfection, the
effect of perfection or non-perfection, or the priority of the security
interests granted in this Agreement, as well as all other security interests
created or assigned as additional security for the Indebtedness under the
provisions of this Agreement, in any collateral is governed by the Uniform
Commercial Code as in effect in any other jurisdiction, the “UCC” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions of this Agreement relating to such perfection, effect of
perfection or non-perfection, or the priority of security interests. Any term
used or defined in the UCC and not defined in this Agreement has the meaning
given to the term in the UCC, when used in this Agreement.
     (e) This Agreement shall benefit the Bank’s successors and assigns and
shall bind the Pledgor’s successors and assigns, except that the Pledgor may not
assign its rights and obligations under this Agreement. This Agreement shall
bind all parties who become bound as a debtor with respect to the Indebtedness.
     (f) In all cases where more than one party executes this Agreement, all
words used herein in the singular shall be deemed to have been used in the
plural where the context and construction so require, and the obligations and
undertakings hereunder are joint and several.

5



--------------------------------------------------------------------------------



 



     16. WAIVER OF JURY TRIAL. TO THE EXTENT ALLOWED BY APPLICABLE LAW, THE
PLEDGOR AND THE BANK EACH WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM,
SUIT OR PROCEEDING ON OR ARISING OUT OF THIS AGREEMENT.
     17. NOTICE OF FINAL AGREEMENT. THIS WRITTEN SECURITY AGREEMENT AND ANY
OTHER DOCUMENTS EXECUTED IN CONNECTION WITH THIS SECURITY AGREEMENT REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     IN WITNESS WHEREOF, the parties have executed this Agreement by their
authorized officers as of the date first above written.
Pledgor:
AMERIGROUP CORPORATION
By:  /s/  Stanley F. Baldwin

Name:  Stanley F. Baldwin
Title:    Corporate Secretary
Bank:
BANK OF AMERICA, N.A.
By:  /s/  Joseph L. Corah

Name:  Joseph L. Corah
Title:    Senior Vice President

6